Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05/03/2019 & 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 10-12 & 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6 & 12 of copending Tamaki (U.S. Patent 9,967,501) This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.
As to independent claim 1, instant application discloses an imaging device comprising: a first pixel including a first photoelectric converter that converts incident light into first signal charges, and a first charge storage node that accumulates the first signal charges (U.S. Patent 9,967,501 Claim 1 discloses a first image pickup cell comprising a first photoelectric converter that converts incident light into a first charge, a first charge detection circuit that is electrically connected to the first photoelectric converter and detects the first charge, and a first capacitive element one end of which is electrically connected to the first photoelectric converter); and a second pixel including a second photoelectric converter that converts incident light into second signal charges, and a second charge storage node that accumulates the second signal charges (U.S. Patent 9,967,501 Claim 1 discloses second image pickup cell comprising a second photoelectric converter that converts incident light into a second charge, and a second charge detection circuit that is electrically connected to the second photoelectric converter and detects the second charge), wherein an area of the second photoelectric converter is greater than an area of the first photoelectric converter in a plan view (U.S. Patent 9,967,501 Claim 6 discloses wherein in the plan view, the first charge detection circuit has a first area, the second charge detection circuit having a second area larger than the first area.), and capacitance of the first charge storage node is greater than capacitance of the second charge storage node (U.S. Patent 9,967,501 Claim 1 discloses and the first capacitive element has a first capacitance, the second capacitive element having a second capacitance smaller than the first capacitance.)
As to independent claim 6, instant application discloses an imaging device comprising: a first pixel including a first photoelectric converter that converts incident light into first signal charges, and a first charge storage node that accumulates the first signal charges (U.S. Patent 9,967,501 Claim 1 discloses a first image pickup cell comprising a first photoelectric converter that converts incident light into a first charge, a first charge detection circuit that is electrically connected to the first photoelectric converter and detects the first charge, and a first capacitive element one end of which is electrically connected to the first photoelectric converter); and a second pixel including a second photoelectric converter that converts incident light into second signal charges, and a second charge storage node that accumulates the second signal charges (U.S. Patent 9,967,501 Claim 1 discloses second image pickup cell comprising a second photoelectric converter that converts incident light into a second charge, and a second charge detection circuit that is electrically connected to the second photoelectric converter and detects the second charge), wherein an area of the second photoelectric converter is greater than an area of the first photoelectric converter in a plan view (U.S. Patent 9,967,501 Claim 6 discloses wherein in the plan view, the first charge detection circuit has a first area, the second charge detection circuit having a second area larger than the first area.), and the first charge storage node includes a capacitive element (U.S. Patent 9,967,501 Claim 1 discloses a first capacitive element one end of which is electrically connected to the first photoelectric converter).
As to independent claim 11, instant application discloses an imaging device comprising: a first pixel including a first photoelectric converter that converts incident light into first signal charges, and a first charge storage node that accumulates the first signal charges (U.S. Patent 9,967,501 Claim 1 discloses a first image pickup cell comprising a first photoelectric converter that converts incident light into a first charge, a first charge detection circuit that is electrically connected to the first photoelectric converter and detects the first charge, and a first capacitive element one end of which is electrically connected to the first photoelectric converter); and a second pixel including a second photoelectric converter that converts incident light into second signal charges, and a second charge storage node that accumulates the second signal charges (U.S. Patent 9,967,501 Claim 1 discloses second image pickup cell comprising a second photoelectric converter that converts incident light into a second charge, and a second charge detection circuit that is electrically connected to the second photoelectric converter and detects the second charge), wherein the first charge storage node includes a capacitive element (U.S. Patent 9,967,501 Claim 1 discloses a first capacitive element one end of which is electrically connected to the first photoelectric converter), and  31the capacitive element overlaps with a portion between the first photoelectric converter and the second photoelectric converter in a plan view (U.S. Patent 9,967,501 Claim 1 discloses the first capacitive element at least partially overlaps, in a plan view, with the second photoelectric converter).
As to claims 5 & 10, instant application discloses wherein a number of the second signal charges generated in the second photoelectric converter is greater than a number of the first signal charges generated in the first photoelectric converter when the first and second photoelectric converter receive incident light. (U.S. Patent 9,967,501 Claim 12 discloses a number of charges generated in the second pickup cell is greater than a number of charges generated in the first pickup cell when the first and second image pickup cells receive incident light)
As to claim 12, instant application discloses wherein the first pixel is adjacent to the second pixel. (U.S. Patent 9,967,501 Claim 3 discloses wherein the first image pickup cell and the second image pickup cell adjoin each other)
As to claim 16, instant application discloses wherein the first capacitive element includes a first electrode, a second electrode facing the first electrode (U.S. Patent 9,967,501 Claim 4 discloses wherein the first capacitive element comprises a lower electrode, an upper electrode facing the lower electrode.), and an insulator located between the first electrode and the second electrode, either the first electrode or the second electrode being coupled to the first photoelectric (U.S. Patent 9,967,501 Claim 4 discloses an insulator located between the lower electrode and the upper electrode, either one of the lower electrode and the upper electrode being electrically connected to the first photoelectric converter.)
ALLOWABLE SUBJECT MATTER
Claims 2-4, 7-9 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661